DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16830484 filed on March 26th, 2020 in which claims 1-10 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maeda et al. (JP 07-150098).

8.	Regarding independent claim 1: Maeda et al. disclosed an aqueous ink jet composition ([0028], line 1 and [0036], line 4) comprising: 
 	a dye composed of at least one of sublimation fluorescent dyes or at least one of disperse fluorescent dyes ([0014], lines 1-2); 
 	polyester ([0005], lines 3-5); and 
 	water ([0028], line 1 and [0034] line 14), wherein 
 	an amount of the polyester is 8 times or more and 300 times or less greater than an amount of the dye ([0034], lines 10-11).

9.	Regarding claim 2: Maeda et al. disclosed the aqueous ink jet composition according to claim 1, wherein the amount of the polyester is 5% by mass or more and 35% by mass or less ([0034], line 10).

10.	Regarding claim 3: Maeda et al. disclosed the aqueous ink jet composition according to claim 1, wherein the amount of the dye is 0.05% by mass or more and 1% by mass or less ([0015], lines 1-2).

11.	Regarding claim 4: Maeda et al. disclosed the aqueous ink jet composition according to claim 1, wherein: the polyester is in particulate form; and an average particle diameter of the polyester is 20 nm or more and 300 nm or less ([0005], lines 3-4).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (JP 07-150098), in view of Tatsuta (JP 2009-073963).

15.	Regarding claim 5: Maeda et al. disclosed the aqueous ink jet composition according to claim 1.
 	Maeda et al. are silent about wherein the dye is C.I. Disperse Red 364 or C.I. Disperse Yellow 232.  
 	Tatsuta disclosed a similar inventio with an aqueous ([0021], lines 1-2) inkjet ink composition ([0015], lines 1-2) comprising a disperse dye ([0017], lines 1-4), polyester ([0002], lines 1-4) and water ([0024], line 1), wherein the dye is C.I. Disperse Red 364 or C.I. Disperse Yellow 232 ([0011], lines 1-7).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tatsuta with those of Maeda et al. by using an appropriate type of dye in order to produce a desired image color.

16.	Regarding claim 6: Maeda et al. disclosed the aqueous ink jet composition according to claim 1 (see the rejection of claim 1).
 	Maeda et al. are silent about a method for producing a recording, the method comprising: an attachment step, in which an aqueous ink jet composition according to Claim 1 is ejected by ink jet technology and attached to a recording medium; and a heating step, in which the recording medium with the aqueous ink jet composition attached thereto is heated.
 	Tatsuta disclosed a method for producing a recording, the method comprising: an attachment step, in which an aqueous ink jet is ejected by ink jet technology and attached to a recording medium ([0012], lines 1-4); and a heating step, in which the recording medium with the aqueous ink jet composition attached thereto is heated ([0012], lines 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tatsuta with those of Maeda et al. by using the ink composition of Maeda et al. in the printing method of Tatsuta in order to improve color development and prevent color deterioration of the printed image as disclosed by Tatsuta in paragraph [0048].

17.	Regarding claim 7: The combination of Maeda et al. and Tatsuta disclosed the method according to claim 6 for producing a recording, wherein the recording medium is a piece of fabric (Maeda et al. [0001], lines 1-3 and Tatsuta [0031], lines 1-3).

18.	Regarding claim 8: The combination of Maeda et al. and Tatsuta disclosed the method according to claim 6 for producing a recording, wherein the recording medium is made of at least one material including one or two or more selected from the group consisting of silk, wool, cellulose, acrylic fiber, polyurethane, and polyamide (Tatsuta [0031], lines 1-3 and [0002], lines 1-8).

19.	Regarding claim 9: The combination of Maeda et al. and Tatsuta disclosed the method according to claim 6 for producing a recording, wherein the recording medium is made of materials including polyester and one or two or more selected from the group consisting of cotton, silk, polyamide, acrylic fiber,41 and polyurethane (Tatsuta [0031], lines 1-3 and [0002], lines 1-8).

20.	Regarding claim 10: The combination of Maeda et al. and Tatsuta disclosed the method according to claim 6 for producing a recording, wherein a temperature at which the recording medium is heated in the heating step is 100°C or more and 160°C or less (Tatsuta [0048], lines 1-2).

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
22.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
23.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
24.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853